Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 9/3/21.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1, 4, 5 and 8 are pending.  This Action is Non-FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/21 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "a recess" in 31.  There is insufficient antecedent basis for this limitation in the claim.  Note lines 25-26 previously recite “a recess”.
Claim 1, line 34, recites “an inside of the pore is a hole”.  It is unclear how the recitation further limits “the pore”.  
Claim 5 recites the limitation "a recess" in 30.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5, line 33, recites “an inside of the pore is a hole”.  It is unclear how the recitation further limits “the pore”.  
Claim 8 recites the limitation "The cell stack" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi, US 9,786,927 or Higashi US 2015/0155571.
Higashi teaches a conductive member for a cell stack.  A plurality of fuel cells 3 are arranged in a row (central cell and end cell), a fuel cell collector member (conductive member/alloy member) 4 is disposed between adjacent fuel cells 3.  Each 
Higashi does not explicitly teach the number of concave grooves 15 is larger in the conductive member 4 of the central cell versus the conductive member 4 of the end cell.  Higashi does not explicitly teach the number of concave grooves 15 varies along a flow direction of gas flowing on a surface of the conductive member 4.
However, Higashi teaches peeling of the cover layer 43 from the collector substrate 41 can be suppressed because the thermal expansion coefficient decreases in the order of the collector substrate 41, the chromium oxide 14 and the cover layer 43 via the concave grooves 15 (8:18-23).  Thus one of skill would have been motivated to vary the number and placement of the concave grooves based on areas of high heat generation in the fuel cell stack because Higashi teaches the addition of concave grooves 15 in the conductive member 4 decreases the thermal expansion coefficient of the fuel cell 3 and suppresses peeling of the cover layer 43 from the collector substrate 41.  One of skill in the art would have known central areas of the fuel cell stack would have had areas of higher heat generation.
Response to Arguments
Applicant's arguments filed 8/6/21 have been fully considered but they are not persuasive.  

Applicant has not shown that chromium oxide or the materials of the cover layer 43 (col.6, lines 38-43) do not have an equilibrium oxygen pressure less than that of chromium. In addition, the claimed recitation "is narrowed at an opening of the recess" does not require the widest part of the opening to not be at the top of the opening, as argued by Applicant. The claims do not require the embedded portion of the coating film to be embedded in a recess having a diameter at the surface of the base member less than a diameter of the recess within the base member.  
Examiner believes Higashi teaches "a pore enclosed by the base member", which is shown in the Figures of Higashi. 
Regarding at least claim 1, Applicant previously argued Higashi does not disclose that “the central electrochemical cell has more separation inhibiting portions than the alloy member of the end electrochemical cell”.  The claims have not been rejected under 35 USC 102 as anticipated by Higashi.  The claims are rejected under 35 USC 103 as obvious over Higashi.  See rejection above.  Higashi teaches peeling of the cover layer 43 from the collector substrate 41 can be suppressed because the thermal expansion coefficient decreases in the order of the collector substrate 41, the chromium oxide 14 and the cover layer 43 via the concave grooves 15 (8:18-23).  Thus one of skill would have been motivated to vary the number and placement of the concave grooves based on areas of high heat generation in the fuel cell stack because Higashi teaches the addition of concave grooves 15 in the conductive member 4 decreases the thermal expansion coefficient of the fuel cell 3 and suppresses peeling of the cover layer 43 from the collector substrate 41.  One of skill in the art would have known central areas 
Applicant argued Higashi does not disclose “at least one separation inhibiting portions is at least one member selected from the group consisting of anchor portion…, an embedded portion of the coating film…, and a pore enclosed by the base member.  Examiner disagrees.  Higashi teaches the conductive member 4 further includes a concave groove 15 (separation inhibiting portion).  See at least the abstract Figure.  The cover layer 43 may be disposed in a dent (recess) formed in the collector substrate 41 (9:16-31).  The concave groove 15 has depth of 5-30 mm (8:5-17).  Applicant asserted Higashi teaches the concave grooves are cracks and, thus, does not disclose or suggest the presently claimed “anchor portion”, “embedded portion”, or “a pore enclosed by the base member”.  However, no support is provided for Applicant’s assertion.  Furthermore, Higashi teaches the peeling of the cover layer 43 from the collector substrate 41 can be suppressed.  Thus Examiner has provided explanation as to how the cover layer is inhibited from separating (peeling) from the collector substrate.
Regarding at least claim 5, Applicant previously argued Higashi does not disclose or suggest the claimed separation inhibiting portions.  This argument has been addressed by the Examiner above regarding at least claim 1.  Applicant argued Higashi does not disclose that “the downstream portion has more separation inhibiting portions than the upstream portion”.  Again, the claims have not been rejected under 35 USC 102 as anticipated by Higashi.  The claims are rejected under 35 USC 103 as obvious over Higashi.  See rejection above.  Higashi teaches peeling of the cover layer 43 from the collector substrate 41 can be suppressed because the thermal expansion coefficient 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727